Citation Nr: 0943264	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-18 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had verified active service from March 1988 to 
January 1996.  According to his service records, he also had 
an additional 12 years, 2 months and 19 days of active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran testified at a Board 
hearing held at the RO in August 2009.

In a June 2008 statement, the Veteran raised the issue of 
service connection on a secondary basis for headaches.  This 
matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran contends that the initial evaluation assigned his 
cervical spine disorder does not accurately reflect the 
severity of that disability.

The record shows that the Veteran was last examined by VA in 
June and July 2006, at which time he denied any complaints of 
incapacitating episodes associated with his disorder.  The 
examiner noted the absence of any significant effect on 
occupation, and concluded that the disorder had, at most, 
mild effects on activities of daily living.  During his 
August 2009 hearing, the Veteran reported that he experienced 
incapacitating episodes of radiculopathy extending to his 
left arm approximately twice each month.  He also reported 
symptoms extending into his right arm as well.  

The Board notes that the service-connected cervical spine 
disorder includes any associated neurological problems 
affecting the left arm.  The Board also notes that under the 
pertinent regulations (and where a Veteran is not rated by 
reference to incapacitating episodes), VA is to evaluate any 
associated objective neurologic abnormalities separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Note (1) preceding Diagnostic Code 5235 (2009).

Given the clear increase in left arm symptoms expressed by 
the Veteran, and in light of his suggestion that he has 
cervical spine problems affecting the right arm as well, the 
Board is of the opinion that further VA examination is 
warranted.

The Veteran also testified that he sought VA Vocational 
Rehabilitation benefits at one point.  On remand the RO 
should obtain the Veteran's VA Vocational Rehabilitation 
folder.

During his hearing, the Veteran testified that following 
service he was treated at a Naval facility in Orlando, 
Florida, which subsequently closed and possibly transferred 
his records to the succeeding VA facility.  On remand, the RO 
should attempt to obtain any treatment records held by the 
Orlando VA facility.

During the course of this appeal, the Veteran has contended 
that his cervical spine disorder (and the left arm symptoms 
in particular) prevents him from working in his chosen field.  
He has adduced an August 2009 statement by D.M. indicating 
that the Veteran is limited in the jobs he can perform.  At 
his hearing, the Veteran testified that his cervical spine 
disorder had affected him to the point where he now only 
works on odd occasions.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the 
United States Court of Appeals for Veterans Claims (Court) 
held that request for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), whether expressly raised by a veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either 
as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to a TDIU is based has 
already been found to be service connected, as part of a 
claim for increased compensation.  

Given that the Veteran has suggested that he is, at most, 
only marginally employable on account of his service-
connected cervical spine disorder, the Board finds that the 
issue of a TDIU has been raised, and must be adjudicated as 
part of the instant appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain any records for 
the Veteran from the VA Medical Center in 
Orlando, Florida, for the period from 
January 1996 to the present.

2.  The RO should obtain the Veteran's VA 
Vocational Rehabilitation folder and 
associate the folder with the claims 
file.

3.  Thereafter, the RO should arrange for 
VA orthopedic and neurologic examinations 
of the Veteran by physicians with 
appropriate expertise to determine the 
nature, extent and severity of the 
Veteran's service-connected cervical 
spine disability.  All indicated studies, 
including range of motion studies in 
degrees, and electrodiagnostic studies 
should be performed.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described. The physicians should identify 
any objective evidence of pain or 
functional loss due to pain.  Any 
specific functional impairment due to 
pain should be identified, and the 
examiners should be requested to assess 
the extent of any pain.  The physicians 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the Veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physicians 
should so state.

The neurological examiner should 
specifically indicate, with respect to 
any degenerative disc disease found, 
whether the Veteran has experienced 
incapacitating episodes (i.e., periods of 
acute signs and symptoms due to an 
intervertebral disc syndrome (IVDS) that 
require physician prescribed bed rest and 
treatment by a physician) of IVDS over 
the past 12 months, and if so, identify 
the total duration of those 
incapacitating episodes over the past 12 
months.  The neurological examiner should 
also identify any associated objective 
neurologic abnormalities, to include of 
the upper extremities, and should set 
forth findings relative to any such 
neurologic impairment evident from the 
Veteran's IVDS.  Any abnormal nerve 
findings due to IVDS should be described 
in detail and the degree of paralysis, 
neuritis or neuralgia should be set forth 
(i.e. mild, moderate, severe, complete).

The examiners should also provide an 
opinion as to the impact of the Veteran's 
cervical spine disability on his 
employability, to include whether it 
renders him unemployable.  The rationale 
for all opinions expressed should be 
explained.  The claims file must be made 
available to and reviewed by the 
examiners.  The examination reports are 
to reflect that such a review of the 
claims file was made. 

4.  The RO should then readjudicate the 
issue on appeal.  The RO should consider 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration, and should consider 
whether a TDIU is warranted.  If the 
benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, which should 
include the law and regulations 
pertaining to claims for TDIU, and 
provide the appellant and his 
representative an opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


